DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US Pub No 2012/0256426 A1). Klein discloses a powertrain component for a wind turbine (title), the powertrain component comprising a powertrain component housing (figure shows housing structure of 7) with at least one rotating part (15) and a dry sump lubrication system (32; construed as dry sump because the sump housing 27 is a separate component within 7 where the rotating part is not immersed in the oil of the sump) for lubricating the rotating part, the lubrication system comprising: 
Re claim 1, 
Re claim 3, wherein the powertrain component is a rotor main bearing, a gearbox or a generator (the component is shown part of a gearbox).
Re claim 12, wherein the pump is provided inside the powertrain component housing (figure shows 23 is inside of 7).
Re claim 13, wherein the pump is configured to also pump the lubricant from the tank towards the lubricant release point when the wind turbine is in an idling mode (Klein discloses the claimed structure thus would exhibit the claimed function of the pump operating in idling mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Subramaniam et al. (US Pub No 2012/0241258 A1). Klein discloses the powertrain component (as cited above). Klein does not disclose:
Re claim 2, wherein the pump is a mechanical pump, operatively connected to the rotating part for being mechanically driven thereby for, at least in an electricity producing mode of the wind turbine, pumping the lubricant from the tank towards the lubricant release point.
Re claim 14, further comprising an electrically powered lubricant pump for pumping the lubricant from the tank towards the lubricant release point when the wind turbine is at a standstill.
However, Subramaniam teaches a powertrain component for a wind turbine (fig. 2):
Re claim 2, wherein the pump (46) is a mechanical pump (par 0018), operatively connected to the rotating part for being mechanically driven thereby for, at least in an electricity producing mode of the wind turbine, pumping the lubricant from the tank towards the lubricant release point (par 0018 describes 46 being driven by the gearbox, this pump would function during electricity producing mode when the gears are turning).
Re claim 14, further comprising an electrically powered lubricant pump (40,42) for pumping the lubricant from the tank towards the lubricant release point when the wind turbine is at a standstill (the electric motor 40 would electrically drive the pump 42 when the turbine is at a standstill).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ mechanical pump driven by the rotating parts, as taught by Subramaniam, to reduce the number of parts in the system. The already rotating component is effective at driving a pump.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an electrical pump, as taught by Subramaniam, to be able to lubricate the gears before startup. 

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Mordukhovich (US Pub No 2015/0300220 A1). Klein discloses the powertrain component (as cited above):
Re claim 4, wherein the tank is directly attached to the powertrain component housing (figure shows 27 is attached to the inside of 7).
Klein does not disclose:
Re claim 4, further comprising a unit drain, provided in the powertrain component housing at a level below the lubricant release point and below at least part of the rotating part, the unit drain being in direct fluid communication with the tank for allowing the lubricant to flow from the powertrain component into the tank.
However, Mordukhovich teaches an oil pan assembly (fig. 1):
Re claim 4, further comprising a unit drain (20), provided in the powertrain component housing (24b) at a level below the lubricant release point and below at least part of the rotating part (fig. 2), the unit drain being in direct fluid communication with the tank (22) for allowing the lubricant to flow from the powertrain component into the tank (fig. 5).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a unit drain, as taught by Mordukhovich, to allow lubricant to flow directly into the reservoir and minimize oil from splashing upward towards the component.

s 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Flamang et al. (US Pub No 2005/0034925 A1). Klein discloses the powertrain component (as cited above). Klein does not clearly disclose:
Re claim 6, wherein the powertrain component is a gearbox comprising at least two gearbox stages, each gearbox stage having at least one rotating part, the tank being attached to a bottom part of a first one of the gearbox stages.
Re claim 7, the tank being attached to a bottom part of the first one and to a bottom part of a second one of the gearbox stages.
Re claim 10, wherein the powertrain component is a gearbox comprising at least two gearbox stages, each gearbox stage having at least one rotating part, the tank being integrated in a first one of the gearbox stages.
However, Flamang teaches a wind turbine gearbox (title):
Re claim 6, wherein the powertrain component is a gearbox (fig. 1) comprising at least two gearbox stages (fig. 1 shows at least two stages), each gearbox stage having at least one rotating part (gears of planetary stages), the tank being attached to a bottom part of a first one of the gearbox stages (Klein discloses the tank being at the bottom of the gearbox housing, which is a bottom part of both gearbox stages, including the first one of the gearbox stages).
Re claim 7, the tank being attached to a bottom part of the first one and to a bottom part of a second one of the gearbox stages (Klein discloses the tank being at the bottom of the gearbox housing, which is a bottom part of both gearbox stages).
Re claim 10, wherein the powertrain component is a gearbox (fig. 1) comprising at least two gearbox stages (fig. 1 shows at least two stages), each gearbox stage having at least one rotating part (gears of planetary stages), the tank being integrated in a first one of the 
It would have been obvious to person having ordinary skill in the art before the effective filing date to employ two gearbox stages, as taught by Flamang, to effectively provide the proper gear speed to generate electricity. 

Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Flamang et al. (US Pub No 2005/0034925 A1) and Chino et al. (US Pat No 4,825,825). Klein as modified discloses the powertrain component (as cited above). Klein as modified does not clearly disclose:
Re claim 8, further comprising a gearbox drain, provided in a housing of the first gearbox stage at a level below the lubricant release point and below at least part of the respective rotating part, the gearbox drain being in direct fluid communication with the tank for allowing the lubricant to flow from the first gearbox stage into the tank.
Re claim 9, further comprising a second gearbox drain, provided in a housing of the second gearbox stage at a level below the lubricant release point and below at least part of the respective rotating part, the second gearbox drain being in direct fluid communication with the tank for allowing the lubricant to flow from the second gearbox stage into the tank.
Re claim 11, further comprising a stage drain, provided in a housing of the second gearbox stage at a level below the lubricant release point and below at least part of the respective rotating part, the stage drain being in direct fluid communication with the first gearbox stage for allowing the lubricant to flow from the second gearbox stage into the first gearbox stage.
However, Chino discloses an oil pan arrangement (fig. 2):
Re claim 8, further comprising a gearbox drain (28b), provided in a housing (21) of the first gearbox stage (the plate 26 is shown to span across a large part of the housing, when taught the portion 28b would be below the first gearbox stage) at a level below the lubricant release point and below at least part of the respective rotating part, the gearbox drain being in direct fluid communication with the tank for allowing the lubricant to flow from the first gearbox stage into the tank (lubricant would flow to 28b and into the tank 29).
Re claim 9, further comprising a second gearbox drain (28a), provided in a housing (21) of the second gearbox stage (the plate 26 is shown to span across a large part of the housing, when taught the portion 28a would be below the second gearbox stage) at a level below the lubricant release point and below at least part of the respective rotating part, the second gearbox drain being in direct fluid communication with the tank for allowing the lubricant to flow from the second gearbox stage into the tank (lubricant would flow to 28a and into the tank 29).
Re claim 11, further comprising a stage drain (fig. 2: drain shown at the lower-left portion of the housing along 22), provided in a housing (21) of the second gearbox stage (when taught the stage drain would be at the second gearbox stage) at a level below the lubricant release point and below at least part of the respective rotating part, the stage drain being in direct fluid communication with the first gearbox stage for allowing the lubricant to flow from the second gearbox stage into the first gearbox stage (lubricant is shown to flow from one section of the housing to another section along 22 in order to drain at 28a, this teaching would apply to the drain stage of the second gearbox stage draining out of the first gearbox stage).
.

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
On pages 7-11 of the Remarks, Applicant argues Klein does not disclose a dry sump lubrication system. The drawing cannot be determinative as to whether the lubrication arrangement in Klein is a wet sump system of a dry sump system. Applicant believed Klein discloses a wet sump. 
Examiner respectfully disagrees. Klein shows a sump of the transmission housing 7 not intended to hold any lubricant for an extended period of time. Rather, a sump container 27 is dedicated to holding the lubricant. This sump container 27 is a separate component and has a smaller volume compared to the sump of housing 7. The rotating part is not immersed in any of the lubricant. Klein paragraph [0017] describes “[a]ny returning lubricant is collected by way of channels (not illustrated) and returned to the sump 27 of the transmission housing.” This is indicative of any lubricant falling off of the rotating part would not simply fall and collected at a bottom of the housing 7, rather, the lubricant is guided directly by channels to the separate sump container 27. The sump of transmission housing 7 is not intended to store lubricant. This separate sump 27 would effectively leave the sump of housing 7 “dry”. Klein paragraph [0019] describes an alternative arrangement where a lubricant container is arranged to be external to housing 7. While this alternative arrangement is better portrayed as a dry sump, it does not preclude the existing arrangement from being construed as such. In fact, both arrangements are proof that the same effectiveness exist where: (1) lubricant is stored in a dedicated container immediately after being recovered from the rotating part, (2) lubricant is not allowed to be stored at the sump of housing 7 therefore is “dry”, and (3) the rotating part is not allowed to be dipped in the standing lubricant. As such, both arrangements are construed as a dry sump with the difference being the lubricant container relative to the housing 7. Klein merely states the alternative arrangements but still maintain the benefit of a dry sump in both.
Claim 1 recites “a dry sump lubricant tank, the tank being integrated in or directly attached to the powertrain component housing” (emphasis added). Klein’s sump 27 is shown to be integrated in the housing 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654